Norton, J. delivered the opinion of the Court—Field, C. J. and Cope, J. concurring.
The proceeding to determine the degree of the crime of murder after a plea of guilty is not a trial. Ho issue was joined upon which there could be a trial. There is no provision of the Constitution or of any statute which prevents a defendant from pleading guilty instead of having a trial by jury. If he elects to plead guilty to the indictment, the provision of the statute for determining the degree of the guilt, for the purpose of fixing the punishment, does not deprive him of any right of trial by jury.
The statute does not, in terms, require that the examination'of witnesses to ascertain the degree of the crime shall be had at the time of or immediately after the plea of guilty. If the direction *166that the Court shall “ proceed,” etc., might be considered as indicating that this inquisition was to be in continuation of the arraignment and plea, it would equally require the sentence to be pronounced at the same time, which would be in contravention of the provisions requiring a certain time to elapse between the plea and the judgment. The provision is, that “ the Court shall proceed by examination of witnesses to determine the degree of the crime, and give sentence accordingly.”
Nor is this inquisition a plea or verdict of guilty, and is not therefore within the operation of the provisions which require a certain time to elapse between the plea or verdict and the pronouncing of judgment. The amendment to the statute, by which the crime of murder was divided into degrees, and this special mode provided for ascertaining the degree on a plea of guilty, was enacted after the provisions requiring the lapse of a certain time between the plea and the judgment, and in this way doubtless it has happened that the two cases are not subject to the same regulations. Although it may appear that the same considerations of expediency apply to both cases, yet as the mode of proceeding adopted in this case was not contrary to any provision of the statute, and as no substantial right, or indeed any right, of the defendant has been injuriously affected, there is no reason for interfering with the judgment on this ground.
The statute does not prescribe any form in which the determinar tion of the degree of guilt shall be expressed. Any decision or judgment which shows the conclusion derived from the examination would be a compliance with the statute. The form adopted in this case is, after reciting the plea and the examination of witnesses, that “ the Court now finds the defendant, Thomas Noll, guilty of murder in the first degree, and doth adjudge that the penalty therefor is death.” The whole judgment shows the determination of the degree of the crime in terms sufficiently appropriate for the purpose.
Judgment affirmed, and the Court below will appoint a day for the execution of the sentence.